DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-7, 10, 12-16 and 25) in the reply filed on December 10, 2020 is acknowledged.  The traversal is on the ground(s) that Group I and Group II includes the same apparatus feature with merely slightly different wording.  This is not found persuasive because Group II lacks the special technical features of Group I (such as “an integrated foil”, “a piezoresistive material or compound”, “a calibration element”, and/or steps for attaching “a plastic object” using welding, gluing, extrusion or over-molding).  
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 16 is objected to because of the following informalities: In line 3, a dash is placed in front of “plastic” that may be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kieffer et al., US Pub. 2006/1899201.
Regarding claim 1, Kieffer teaches (Kieffer; abstract, figures 1-5) a sensor device comprising at least one deformable substrate (element 82,  fig 5), at least one transducer element (elements 18 and 26; fig. 4) formed on a surface area of a first side of said deformable substrate, at least one other transducer element (element 40; fig. 4) formed in or on a surface area of a second side of said deformable substrate, and electrical conductors (elements 20, 21, 22, 24, 42; fig. 4) formed on said substrate for electrically connecting between and to said transducer elements.
Regarding claim 2, an integrated foil is disclosed by Kieffer (abstract).
Regarding claim 3, Kieffer teaches the device having at least one via hole (elements 44 and 46; see figure 4) formed in the substrate for electrically connecting between the at least one transducing element (18) and at least one of the electrical conductors (20) formed at different sides of the at least one deformable substrate (82).
Regarding claim 4, Kieffer teaches (paragraph 0017; fig. 5) that the device is made from two electrically conducting layer (elements 84, 86, 88, 90; see fig. 5) attached to an electrically non conducting film (element 82), wherein one of the layer from the transducer element (elements 84, 88; see fig. 5) and one the electrical conductors (elements 86, 90; see fig. 5).

Claim(s) 1, 4, 5 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., WO 2017/026610 (Applicant submitted; machine translation attached to this action).
Regarding claim 1, Kim teaches (abstract; fig. 2) a sensor device comprising at least one deformable substrate (element 110, fig. 2, paragraph 0056), at least one transducer element (elements 132a, 134a; fig. 2) formed on a surface area of a first side of said deformable substrate, at least one other transducer element (elements 136a, 138a; fig. 2) formed in or on a surface area of a second side of said deformable substrate, and electrical conductors (elements 132b, 134b, 136a, 136b) formed on said substrate for electrically connecting between and to said transducer elements.
Regarding claim 4, Kim teaches (paragraphs 0055-0059; fig. 1) that the device is made from two electrically conducting layer (elements 120, 130 and 121, 131; see fig. 1) attached to an electrically non conducting film (element 110), wherein one of the layer from the transducer element (elements 120, 121; see fig. 1) and one the electrical conductors (elements 130, 131; see fig. 1).
Regarding claim 5, Kim teaches the sensor device, further comprising at least one protective layer applied over regions of the two or more electrically conducting layers, wherein said protective layer comprising at least one electrically insulating region covering at least the transducing elements is disclosed by document Dl (paragraph 0060; elements 150, 151 in fig. 1).
Regarding claim 6, Kim teaches contact pads (metal wires and/or its connections to its metal layer and/or sensor on the at least one deformable substrate 110, and a protective layer (150 and/or 151) cover the conductive pads and/or the electrically conducting region above the conductive pad.  
.

Allowable Subject Matter
Claims 7, 10 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, prior art of record do not teach or suggest a sensor device, “wherein the two or more electrically conducting layers comprising a first layer made of a piezoresistive material or compound attached to the electrically non-conducting film, and a layer made of a material or compound having good electrical conduction properties applied over said first layer on regions of the electrically non-conducting film wherein the first layer have been removed or not applied.  
Claims 10 and 12-16 depend on claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chang et al., Wingett et al., Park et al., Yamaji et al., and Sheiretov et al., teach sensors on flexible boards.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994.  The examiner can normally be reached on 6AM-2PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833